Title: To Thomas Jefferson from Bowling Clark, 13 November 1801
From: Clark, Bowling
To: Jefferson, Thomas


Dear Sir
Poplar forist Novr. 13th. 1801
Yours of 26 Sept. & yours from Washinton came safe to hand, the Letter inclosed to Gipsen & Co. expect has answered my perpus in Richmond,—have delayed answering those two Letters in order to give you more sattisfactary acct. of your affairs hear—have layed of Mr Eppsis Land & Mr Randolphs the plats of which I inclose, am doutful you will not like the form of Mr Epps Land. I could not Lay it of aney other way so as to include Calliways & Rabartsons track & keep of this plantation. to make it a tallirable track—not being willing to abide by my own Judgement alone in respect of the quallity of the Land I got the feaver of Mr Charles Clay & Mr Joshua Early. to ride with me over the Lands it was our appinions that the part sence laid of for Mr Randolph was worth double that laid of for Mr Epps ⅌ acre, being part of the prime of the old poplar forist track I think Mr Eppsis can be only called a midling track—have geathered & meashured the corn, make 466 Barrels. find my Judgement bad respecting the quantity mine & Whittinton shear of the above corn is 70 barrel which leaves you 396—so confident was I before the corn geathered that you would not have a nuf with my propotion, Whittinton not being willing to sell his that I ingaged 44 barrels in the neighberhood, which makes with my propotion (which is 48 barrels) added to yours 488 barrels, which is 38 barrels more then I think thay may do with unless the winter should prove vary hard, expect Mr Griffin may git of with some of this corn if hee thinks it to much 12 barrels of the corn that I have agreed for is to be delivered at Mr Pindexters Mill in Feby. to be takin away as its is wantin to eat which corn I gave 22/ ⅌ barrle & paid for it with a Bond of Mr Bullocks due to your Est., I also agreed to give £20 for 20 barrles to be delive first decr. payable in Feby. 1802 & for the ballance 12 barrels I agreed to give 19/ payable in March 1802 for my own corn I shall charge you 19/ per barrel which I think is about avvirage price of corn selling hear—the Wheat I have sold to Brown & Co. with Mr Randolph & my own, for 6/6 certan & the best giniral price that shall be givin in Lynchburge for good crops betwix this & last of april—the quantity made 1090 bushels & 54 lb—


  quantity sodded this fall
  180  


  ground to eat
  6  


  Ths. Whittintons shear
  51.56


  B. Clark shear
  113.19


  sold Brown & Co
   739.39


  
  1090.54



in respect of pay for the corn & what debte your Est. my owe hear. I beleave your recource is to be full serfitiant I intend to drow as much money from Brown & Co as will pay me for my corn & what other ballances my be due me on the books for the present year, & beleave thare will be full serfitiant due you on black smiths acct. in good hands which Mr Griffin may cerlect to pay for the corn & what other nessisaryes hee may want for the use of the plantation. I doant recerlect of aney debt that your Est ows hear but what I mean to discharge before I gow away except that of the corn—the fall has bin so dry that thare has bin no chance to strip aney of our Tobacco that I cant say much about it only that it sorey but an in hopes that thare cant be less then twenty thousand weight—
have killed Ten Beaves & pickled them for you to be sent down. have put up Eighty hogs, midling good most of them as to sise, which provably may admit of a grater potion being sent you than useal—the wheat looks bad your Negrows has bin as helthy this fall as coman—I intind on your return to montisello to come down & bring my papers for a finell settlement unless I should hear of your intention of comeing to the forrist. should it be your intintion when you return home shall thenk to rite to me as it will save me a tiersom gerney expect to leave this in a few days an am
Dear sir your obt. sevt. &c
Bowling Clark
